GRANT, Justice,
concurring.
I concur with the result reached by the majority.
Redfearn contends on appeal that the information fails to state an offense. In reviewing the complaint, I find that the information contains all the essential elements necessary to allege the offense of a terroristic threat. This offense has five essential elements.1 It alleges that a person (Jerry Redfearn) threatened to commit an offense involving violence (assault) with the intent to interrupt the occupation of a building.
The dissent takes the position that the language in the information “by telling Henry Washington that Defendant had on said date released snakes in the building located at 1806 West Main Street in Clarks-ville, Texas” is repugnant to the portion of the information alleging a threat, because that language attributes a statement to Redfearn of an act which has previously occurred.
The terroristic threat statute was intended to cover threats of violence where the intent was to cause fear, emergency action, or substantial inconvenience. 2 Branch, Texas Annotated Penal Statutes § 22.07 explanatory comment (3d ed. 1974). The cases indicate that it is the desired reaction of the listener, regardless of whether or not the threat is real, that constitutes the offense. Jarrell v. State, 537 S.W.2d 255 (Tex.Crim.App.1976).
In the present case, the plain meaning of the statement made by Redfearn was not only intended to tell Henry Washington that he had just released snakes in Washington’s residence, but that same statement was also clearly calculated to tell Henry Washington that these snakes were still in Washington’s residence and constituted a continuing threat to Washington if he attempted to return to his residence. Red-fearn’s statement was to the effect that he had put in motion a force which was of a continuing nature.
Analyzing whether such constituted a threat, we can look to the definitions of threat set forth in the dissent: “an indication of something impending.” Certainly the snakes in the dwelling constituted something impending. “[A]n expression of intention to inflict evil, injury, or damage.” Nothing had been inflicted at this point. The damage or injury was not an accomplished fact. “[Sjomething that threatens.” Certainly the snakes are something that threatened Washington if he returned to his home.
Again looking at the definitions cited by the dissent from Black’s Law Dictionary: A threat is “[a] declaration of intention or *31determination to inflict punishment, loss, or pain on another, or to injure another by the commission of some unlawful act.” In the present case, the punishment or pain or injury had not yet occurred at the time the statement was made.
Looking at the offense in terms of a threat to commit an assault as defined under Tex.Penal Code Ann. § 22.01(a)(1) (Vernon Supp.1987),2 a person commits an offense if he intentionally, knowingly, or recklessly causes bodily injury to another.3 This was the type of assault alleged to have been threatened by Redfearn, but not yet complete because there had been no bodily injury. Thus it is a continuing threat which might be completed if Washington returned to his abode. Although Redfearn had done the act, it was not irreversible as far as bodily injury to the victim was concerned.

.1. A person
2. threatens
3. to commit an offense involving violence
4. with intent to
5.prevent or interrupt the use of or occupation of a building, room, place of assembly, place to which the public has access, or a place of employment or occupation.


. This was not the assault definition given by the trial court in the charge. However, the defendant has not raised any issue on appeal concerning the charge, and therefore the scope of this opinion is limited to the validity of the information standing alone.


. The information could not have meant a threat to make a threat as the dissent contends. The statute creating the crime of terroristic threat (Tex.Penal Code Ann. § 22.07 (Vernon Supp.1987)) requires that there be a threat to commit an offense involving violence. The very language in controversy in the information rejects the interpretation that this could be a threat to make a threat, because Redfearn’s statement is alleged to have threatened an act which could result in bodily harm to Washington.